Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Poulos et al. (US 2013/0342572) does not teach nor suggest in detail the limitations of “creating, by a holographic projector, a three-dimensional (3D) holographic object in mid- air in a specified area of the real world environment; identifying, by one or more processors, a multitude of persons engaged in activities requiring line-of-sight viewing of objects within the specified area of the real world environment, the identifying including identifying a first group of persons from said multitude of persons in the specified area as having an aggregated line of sight viewing of another object and a collective attentiveness to the 3D holographic object below a specified level indicating no interest or a defined low interest in line-of-sight viewing of the 3D holographic object and including identifying a second group of persons engaged in an activity involving said 3D holographic object; determining by the one or more processors, an aggregate sight zone corresponding to aggregated said line-of-sight viewing of the another object in the specified area for the identified first group of persons while engaged in said activities; controlling, by the one or more processors, the holographic projector to control a location of the 3D holographic object to keep the holographic object outside of said determined aggregate sight zone, said controlling the holographic projector comprising: determining an allow zone for the 3D holographic object outside of the aggregate sight zone; keeping the holographic object in the allow zone; and moving the holographic object from one location in the allow zone to another location in the allow zone, including identifying a path within the allow zone, between said one location and said another location, wherein: the holographic projector controlling a location of the holographic object includes keeping the 3D holographic object in said path as the 3D holographic object moves from said one location to said another location while said second group of persons engage in said activity involving said 3D holographic object” as recited in Independent claim 1 and similarly recited in Independent claims 11 and 16, and as argued by the applicants (In re pages 9-16 of remarks filed on 2/23/22 as well as paragraphs [0006], [0022]-[0024], [0038]-[0041] and Figs. 1 and 5 of Applicant’s enabling portions of the specification). Poulos is directed to viewing is virtual objects placed in a real world environment, using the display of a head mounted display device. While Poulos teaches an area of focus by moving the virtual object around real world objects, does not teach the details in which the line of sights of a first group of viewers are aggregated and thereafter used in defining the low level of interest in the 3D holographic object itself. Furthermore, since the line of sight viewing of the viewers are used to define the 1st group and the 2nd group of people, it also therefore does not meet the path for moving the 3D holographic object to be moved from one location to another.
Furthermore, the underlined claim limitations in claims 1, 11 and 16 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1, 4-11, 14-16 and 19-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481